

116 HR 3576 IH: Wartime Contracting Commission Reauthorization Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3576IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Lynch (for himself and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reestablish the Commission on Wartime Contracting, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wartime Contracting Commission Reauthorization Act of 2019. 2.Reestablishment of Commission on Wartime Contracting (a)In generalThere is hereby reestablished in the legislative branch under section 841 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) the Commission on Wartime Contracting.
 (b)Amendment to dutiesSection 841(c)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 231) is amended to read as follows:
				
 (1)General dutiesThe Commission shall study the following matters: (A)Federal agency contracting funded by overseas contingency operations funds.
 (B)Federal agency contracting for the logistical support of coalition forces operating under the authority of the 2001 or 2002 Authorization for the Use of Military Force.
 (C)Federal agency contracting for the performance of security functions in countries where coalition forces operate under the authority of the 2001 or 2002 Authorization for the Use of Military Force.
 (c)Conforming amendmentsSection 841 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking the Committee on Oversight and Government Reform each place it appears and inserting the Committee on Oversight and Reform;
 (B)in paragraph (2), by striking of this Act and inserting of the Wartime Contracting Commission Reauthorization Act of 2019; and (C)in paragraph (4), by striking was first established each place it appears and inserting was reestablished by the Wartime Contracting Commission Reauthorization Act of 2019; and
 (2)in subsection (d)(1), by striking On March 1, 2009 and inserting Not later than one year after the date of enactment of the Wartime Contracting Commission Reauthorization Act of 2019. 